PER CURIAM:
Appellant, Barry Williams, was arrested and charged with retail theft on September 18, 1976, at 12:55 p. m. At 9:00 p. m. he was taken to the Homicide Division for questioning relative to a homicide robbery which had taken place that day. After Miranda warnings he gave a statement which was admitted at trial. He took a polygraph test and was questioned further. A motion to suppress the statements was denied. Appellant was tried non-jury and convicted of murder of the second degree, robbery, conspiracy and weapons charges. This appeal followed post-trial motions.
Appellant claims no Miranda warnings were given and alleges that he was in physical pain from lack of medication and suffered physical abuse by police. The Commonwealth denies abuse and contends that Miranda warnings were given and that the kidney ailment was not of such degree as to interfere with appellant’s ability to make a free and unconstrained choice.
The facts before us are somewhat akin to the facts in Commonwealth v. Kichline, 468 Pa. 265, 361 A.2d 282 (1976). In our opinion the facts before the suppression court were more than sufficient to meet the guidelines enunciated in Kichline and require this Court to support the conclusion of the suppression court.
It is also alleged that the lower court erred in denying appellant’s post-trial motion to have the testimony of several Commonwealth witnesses stricken. The record does indicate that some Commonwealth witnesses did not agree in all respects. That is not unusual. If the testimony of witnesses is “pat” in all respects the contra issue of manufactured *526testimony may be relevant. The trial court in our opinion fully discussed this issue and we agree with its conclusion that the issue of credibility was solely for the jury.
We find no merit in appellant’s contentions. Judgment of sentence affirmed.